PER CURIAM:
The petition for rehearing filed by Triangle Towing and Transportation Co., Inc. is granted with respect to post casualty towing charges. Judgment in the sum of $11,087.50 for salvage towing charges is rendered in favor of Triangle Towing and Transportation Co., Inc. against Thurston Crawford d/b/a River Transit Co. (not incorporated). Judgment in the sum of $5,543.75 is rendered in favor of Thurston Crawford d/b/a River Transit Co. (not incorporated) against Nat G. Harrison Overseas Corporation. The opinion heretofore rendered is modified accordingly.